Exhibit 12 Corning Incorporated and Subsidiary Companies Computation of Ratio of Earnings to Fixed Charges andRatio of Earnings to Combined Fixed Charges and Preferred Stock Dividends (In millions, except ratios) FiscalyearsendedDecember31, Income from continuing operations before taxes on income $ Adjustments: Equity in earnings of equity affiliates Distributed income of equity affiliates(1) Net income attributable to noncontrolling interests 3 Fixed charges net of capitalized interest Earnings before taxes and fixed charges as adjusted $ Fixed charges: Interest incurred(2) $ Portion of rent expense which represents an appropriate interest factor(3) 36 28 27 30 21 Amortization of debt costs 3 2 4 3 2 Total fixed charges $ Preferred stock grossed up to a pre-tax basis Combined fixed charges and preferred stock dividends $ Ratio of earnings to fixed charges 26.0x 14.8x 11.3x 16.3x 25.2x Ratio of earnings to combined fixed charges and preferred stock dividends 15.4x 14.8x 11.3x 16.3x 25.2x In 2014, includes a $1.6 billion dividend received from Samsung Corning Precision Materials related to the Acquisition.See Note 8 (Acquisition) for more details. Interest incurred includes capitalized interest. One-third of net rent expense is the portion deemed representative of the interest factor. © 2015 Corning Incorporated. All Rights Reserved. -1-
